United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-1143
                     ___________________________

                              Mark L. Martinez

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                                   U.S. Bank

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                      Submitted: September 25, 2014
                         Filed: October 2, 2014
                             [Unpublished]
                             ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Mark Martinez appeals from the order of the District Court1 granting summary
judgment to his former employer, U.S. Bank (USB), on Martinez’s claim that he was
terminated based on his national origin in violation of the Iowa Civil Rights Act
(ICRA). After careful de novo review, we agree with the District Court that Martinez
did not present sufficient evidence demonstrating that the legitimate,
nondiscriminatory reason for termination proffered by USB was a pretext for
unlawful discrimination. See Pulczinski v. Trinity Structural Towers, Inc., 691 F.3d
996, 1002 (8th Cir. 2012) (explaining that the critical inquiry is whether the employer
believed in good faith that the employee actually engaged in the conduct for which
he was terminated); see also Guimaraes v. SuperValu, Inc., 674 F.3d 962, 971 (8th
Cir. 2012) (standard of review); Mercer v. City of Cedar Rapids, 308 F.3d 840, 845
n.2 (8th Cir. 2002) (noting that ICRA is interpreted to mirror Title VII). Accordingly,
we affirm.
                        ______________________________




      1
        The Honorable Jon S. Scoles, United States Magistrate Judge for the Northern
District of Iowa, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                         -2-